Citation Nr: 1704284	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  13-32 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for discoid lupus erythematosus and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from April 1979 to May 1985, from November 1990 to May 1991 and from February 2003 to May 2004.  He served in the Persian Gulf from January 1991 to April 1991 and from April 2003 to July 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran and his wife presented sworn testimony at a hearing before the undersigned in December 2016.  A transcript of that hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for discoid lupus erythematosus was denied in rating decisions issued in May 1995, August 1997, February 2005 and July 2009.

2.  The May 1995, August 1997, February 2005 and July 2009 rating decisions became final because no Notice of Disagreement or new evidence was submitted within one year of their issuance.

3.  New and material evidence was received by VA in January 2011 concerning the Veteran's previously denied claim of entitlement to service connection for discoid lupus erythematosus.

4.  The Veteran's discoid lupus erythematosus had its onset during service.


CONCLUSIONS OF LAW

1.  New and material evidence having been received, the previously denied claim of entitlement to service connection for discoid lupus erythematosus is reopened.  38 C.F.R. § 3.156(a) (2016).

2.  The criteria for service connection for discoid lupus erythematosus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the January 2011 written statement of Dr. P.E. is new and material evidence sufficient to allow for the reopening of the Veteran's previously denied claim of service connection for discoid lupus erythematosus (DLE).  See 38 U.S.C.A. § 5108; see also 38 C.F.R. § 3.156(a) (a claim that has been finally adjudicated can be reopened and reconsidered if new and material evidence is presented raising a reasonable possibility of substantiating the claim).  The Veteran's claim of service connection for DLE was denied in rating decisions issued in May 1995, August 1997, February 2005 and July 2009 because there was insufficient evidence demonstrating that the condition began in service or was otherwise caused or aggravated by service.  These rating decisions became final because the Veteran did not submit a Notice of Disagreement or new evidence in connection with the claim within the appeal period.  See 38 C.F.R. § 3.156(b).  In connection with his most recent claim to reopen, the Veteran submitted a letter from his treating physician opining that his current DLE was related to his sun exposure during service.  The evidence is "new" evidence because it was not previously of record and "material" because it addresses an unestablished element, i.e., the existence of a nexus between an in-service injury or disease and the current disability.  See 38 C.F.R. § 3.156(a).  Additionally, the evidence meets the low threshold for reopening because there is a reasonable possibility it can substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Therefore, the Board finds that the Veteran's claim of entitlement to service connection for DLE should be reopened.

The Board also finds that service connection for DLE is warranted.  The Veteran currently has DLE.  See August 2010 Written Statement of Dr. P.E.  The competent and credible testimony of the Veteran and his wife, as well as the reports of his various lay witnesses, establish that DLE first presented upon his return from the Persian Gulf and separation from service in 1991, and has been recurrent since that time.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Specifically, the Veteran and his wife both reported that they first observed scalp lesions beginning shortly after his return from the Persian Gulf and his separation from service in 1991.  See January 2009 Written Statement; see also December 2016 Hr'g Tr. at 3.  The scalp symptoms were determined to be a manifestation of DLE.  The Veteran's and his wife's reports concerning the onset of his symptoms are corroborated by numerous statements from his friends and family.  See February 2012 Buddy Statements of A.P, K.D., H.F., C.J.S. and H.W.  These recent lay reports are consistent with the Veteran's 1994 medical records containing his contemporaneous reports that his scalp symptoms began upon his return from the Persian Gulf, after his separation from service.  See January 1994 and July 1994 Medical Records.  These statements were made prior to the Veteran submitting his initial claim for benefits and in connection with his seeking medical treatment, and for these reasons the Board finds these statements to be credible.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

In addition to the competent and credible lay evidence of record, the probative medical evidence of record shows a nexus between the Veteran's symptoms post-service and his sun exposure during service in the Persian Gulf.  In a January 2011 written statement, the Veteran's treating doctor opined that his photo exposure in service is a significant contributing factor to his ongoing DLE.  A May 2013 VA examiner noted that the medical literature shows that the latency period between sun exposure and the development of photo induced skin lesions can last from several days to several weeks.  This evidence supports the conclusion that the scalp lesions that the Veteran observed upon his return from the Persian Gulf and his separation from service were due to his sun exposure in service.  Thus, all three elements necessary to establish service connection have been met.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (the elements of service connection are (1) the existence of a present disability, an (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship or "nexus" between them); 38 C.F.R. § 3.303.  The Board notes that the May 2013 VA examiner opined that the Veteran's lupus was not caused or aggravated by service; however, this opinion did not consider the competent and credible lay statements of the Veteran and his witnesses that his scalp lesions had their onset in 1991.  Instead, the examiner focused on a statement in the Veteran's medical records indicating that the lesions began more than one year after his separation from service.  As discussed above, the Board finds the Veteran's lay reports concerning the onset of his symptoms in 1991 to be credible.  Thus, the Board affords the May 2013 VA examiner's opinion little probative value.

As the most probative evidence of record shows that the Veteran's DLE had its onset in service, service connection for this disorder is granted.


ORDER

New and material evidence having been received, the issue of entitlement to Service connection for discoid lupus erythematosus is reopened.

Service connection for discoid lupus erythematosus is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


